UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541
VERSUS JUDGE ELIZABETH E. FOOTE

JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY

MEMORANDUM ORDER

Plaintiffs filed a motion to strike Defendants’ jury demand, arguing that because
Plaintiffs request only injunctive relief, Defendants have no constitutional right to a jury trial.
[Records Document 225, 225-1]. Defendants responded that because compliance with the
injunctive relief requested will likely cost Defendants substantial sums of money, Plaintiffs’
request is in effect a request for damages at law, which entitles Defendants to a jury trial.
[Record Document 229 at 2]. In the alternative, Defendants urge the Court to utilize an
advisory juty under Federal Rule of Civil Procedure 39(c). [Record Document 229 at 5]. For
the reasons stated below, Plaintiffs’ motion [Record Document 225] is GRANTED.

Background

Plaintiffs filed the instant suit on February 19, 2018. In their initial complaint, Plaintiffs
sought a judgment from the Court that Defendants are in violation of the Eighth Amendment,
Title II of the Americans with Disabilities Act (“ADA”), and Section 504 of the Rehabilitation
Act (“RHA”). [Record Document 1 at 3, 51-52]. As redress, Plaintiffs prayed that this Court
“Te|nter injunctive relief enjoining Defendants and their agents” from further illegal actions,
awatd Plaintiffs the costs of the suit and reasonable attorneys’ fees, and retain jutisdiction over

the case until Defendants fully comply with any orders from the Court. [Record Document 1

1
at 52}. Plaintiffs subsequently filed an amended complaint seeking the same remedies. [Record
Document 154 at 3, 53-54]. In their answer to Plaintiffs’ original and amended complaint,
Defendants requested a trial by jury. [Record Documents 35 at 38 and 158 at 41].

Law and Analysis

Under Federal Rule of Civil Procedure 39, a court must allow a jury trial when properly
demanded unless it determines that no federal right to a jury trial exists in the case. Fed. R.
Civ. P. 39(a)(2). Before determining if there is a constitutional right to a jury trial, a court
should consider whether the right to a jury trial has been conferred statutorily. Czty of Monterey
v. Del Monte Dunes at Monterey, 526 U.S. 687, 707 (1999).

In this case, Defendants do not argue that they are statutorily entitled to a jury trial,
and the statutes at issue do not grant Defendants such a right. In Czty of Monterey, the Supreme
Court held that 42 U.S.C. § 1983 does not independently confer a statutory right to a jury trial
upon actions filed under this statute. Id. at 708. Similarly, neither Title IT of the ADA not the
RHA provide an independent right to a jury trial. Swth v. Barton, 914 F.2d 1330, 1336 Oth Cir.
1990); Matthews v. Jefferson, 29 F. Supp. 2d 525, 536 (W.D. Ark. 1998).

The Court must therefore determine if Defendants have a constitutional right to
demand a jury trial in this case. The Seventh Amendment states that “[i]n Suits at common
law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall
be preserved... .” U.S. Const. amend. VII. Under well-established Supreme Court precedent,

“Suits at common law” has been interpreted to “refer to ‘suits in which £ga/ tights were to be

 

1 There is currently a second motion to amend Plaintiffs’ complaint pending. [Record
Document 169]. The proposed amended complaint attached to that motion again seeks the
same telief. [Record Document 169-1 at 61-62].

2
ascettained and determined, in contradistinction to those where equitable rights alone were
recognized, and equitable remedies were administered.” Granfinanceria, S_A. v. Nordberg, 492
U.S. 33, 41 (1989) (quoting Parsons v. Bedford, 28 U.S. 433, 447 (1830)) (emphasis in original).

For those suits enforcing statutory tights, “[flirst, we compare the statutory action to
18th-century actions brought in the courts of England prior to the merger of the courts of law
and equity. Second, we examine the remedy sought and determine whether it is legal or
equitable in nature.” Id. at 42 (quoting Tui v. United States, 481 U.S. 412, 417-18 (1987). The
natute of the remedy is more important than how an action compares to those of the 18th
century. Id.

Claims arising under § 1983, the ADA, or the RHA and seeking ga/ remedies ate
analogous to those traditionally brought in courts of law, and the right to a jury trial in those
instances is constitutionally ouaranteed. Czty of Monterey, 526 U.S. at 709; Vagquex v. Muniapalty
of Juncos, 756 F. Supp. 2d 154, 168 (D.P.R. 2010). Thus, Defendants’ right to a jury trial turns
on whether Plaintiffs seek legal or equitable remedies.

Defendants do not dispute that injunctions are traditionally equitable in nature. [Record
Document 229 at 5]. Instead, they argue that because the specific injunction Plaintiffs seek
would likely force Defendants to spend “thousands, if not millions, of dollars” to implement
new policies and change how DWCC is operated, it exceeds the scope of the injunctions
traditionally issued by courts of equity and should be treated as a legal remedy. [Record
Document 229 at 2, 4].

As the Supreme Court has explained:

Out cases have long recognized the distinction between an action at law for
damages—which are intended to provide a victim with monetary compensation

3
fot an injuty to his person, property, or reputation——and an equitable action for

specific relief—which may include an order providing for the reinstatement of

an employee with backpay, or for “the recovery of specific property or monies,

ejectment from land, or injunction either directing or restraining the defendant

officer’s actions.

Bowen v. Massachusetts, 487 U.S. 879, 893 (1988) (quoting Larson v. Domestic C» Foreign Commerce
Corp., 337 U.S. 682, 688 (1949)) (emphasis in original). “Remedies intended to punish culpable
individuals, as opposed to those intended simply to extract compensation ot restore the status
quo, were issued by courts of law, not courts of equity.” Tud/ v. United States, 481 U.S. 412, 422
(1987). The key inquity in distinguishing between equitable and legal remedies, then, is not the
amount of money at issue or the cost of compliance with an injunction, but rather the purpose
of the remedy. See eg. TCL Comme’n Tech. Holdings Lid. v. Telefonaktiebolaget LM Ericsson, 943
F.3d 1360, 1372-73 (Fed. Cir. 2019).

In this case, Plaintiffs seek no damages for past harms. They seek no remedies intended
to punish Defendants for their alleged past violations. They seek only to have this Court enter
an injunction ordering Defendants to bring the conditions at DWCC into compliance with the
constitution, ADA, and RHA. Defendants’ potential compliance costs do not change the
fundamental fact that Plaintiffs seek an injunction to prevent future harms—a remedy that is
equitable in nature. Ex parte Lennon, 166 U.S. 548, 556 (1897) (“[I]t was clearly not beyond the
power of a court of equity, which is not always limited to the restraint of a contemplated or
threatened actions, but may even require affirmative action, where the circumstances of the

case demand it.”) Therefore, Defendants do not have a Seventh Amendment right to a jury

trial in this matter.
Finally, when an action is “not triable of right by jury,” a court may utilize an “advisory
jury” of, with the parties’ consent, “try any issue by a juty whose verdict has the same effect
as if a jury trial had been a matter of right[.]” Fed. R. Civ. P. 39(c). Defendants urge this Court
to utilize an advisory jury due to the “gravity of the dispute and the communities’ interest in
deciding important issues about how its correctional systems functions[.]” [Record Document
229 at 5]. Plaintiffs contend that “[t]he Court is best situated to be the fact-finder and
adjudicator of the equitable relief sought for the complex constitutional claims raised herein.”
[Record Document 230 at 3]. They further argue that empaneling a jury is a “significant
expense” and an “inconvenience” to the Court and the individuals selected to serve as jurors.
[Record Document 225-1 at 3].

The decision of whether to utilize an advisory jury is left to the Court’s discretion. Mzks-
Hickman v. David Powers Homes, Inc., 613 F. Supp. 2d 872, 879 (S.D. Tex. 2009). The Court
agrees with Plaintiffs that the complexities of the claim and the nature of the relief sought
make this case one that is best suited for a bench trial.

Conclusion
For the reasons stated herein, Plaintiffs’ motion to strike Defendants’ jury demand

[Record Document 225] is hereby GRANTED.

i

THUS DONE AND SIGNED in Shreveport, Louisiana, this the fo Teas of

pee

January, 2020. f

 

ELIZABETH. ERNY FOOTE
UNITED STATES DISTRICT JUDGE

& \
2 x
i

\

sa,
